Title: To Thomas Jefferson from John Bondfield, 21 September 1787
From: Bondfield, John
To: Jefferson, Thomas


Bordeaux, 21 Sep. 1787. Acknowledges TJ’s letter of 9 Sep.; is returning a letter sent under his cover for Thomas Blanchard, who was first employed, at Bondfield’s request, by a French firm “and that with a view of drawing the Americans from the British line in which throu the influence of the English ship Broker who they all apply too as speaking their Language confounds and makes appear as one Nation.” Blanchard, however, is now employed by an English firm, a change in employment that may alter the kind of information which TJ might wish to send him. Bondfield lacks sufficient authority to obtain the information TJ desires concerning the arrival of American ships in that port; has applied repeatedly for this information to the English broker without success.
